DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. The applicant amended the Independent claim 1 to have an at least one first actuator and one second actuator configured to simultaneously stimulate mutually different local areas on or in the heart with two actuators of the same device, with electromagnetic waves emitted by the first and second actuators having at least one of different frequencies or different polarizations.” The applicant argues that the cited teachings of Stahmann fails to teach to teach a first and second actuator of the same device emitting electromagnetic waves that are at least one of different frequencies or different polarizations. Figure 4 of Stahmann referenced by the applicant’s arguments on page 8, teaches an ICP with 3 electrodes (404a-c) disposed in different regions in the heart as well as a LCP with electrodes in another region of the heart. The applicant correctly argues that the ICP and LCP are different device. However, the ICP, taught by Stahmann, alone teaches the claimed invention of 1, having 3 electrodes disposed in different regions of the heart successfully teaches the claimed first and second electrode configured to simultaneously stimulate mutually different local areas on or in the heart with two actuators of the same device, with electromagnetic waves emitted by the first and second actuators having at least one of different frequencies or different polarizations. The claim only states that the first and second electrodes are configured to stimulate at different frequencies or polarization, and as an electrode is just a conductive material that emits electrical signals delivered to it, and two electrodes would be capable, i.e. configured to emit electromagnetic waves that are at least different frequencies or polarizations than each other. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-8, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahmann et al (U.S. PG Pub 20150224315 A1).
Regarding claim 1, Stahmann teaches A stimulation device ([abs]; Fig 1; Fig 4), comprising: a housing ([0028]; [0031] Fig 1 element 120 teaches a housing for components of the device); a fixing unit coupled with said housing and configured to affix the stimulation device on a heart or in a heart ([0030]; [0042]; element 216 teaches fixation components for affixing the housing to cardiac tissue); an energy source and an electronics unit disposed in said housing ([0028]; [0031]; [0038]; Fig 1 element 110 teaches a power source such as a batter disposed inside the housing) an actuator coupled to at least one of said electronics unit or said energy source, said actuator being configured to emit electromagnetic waves for stimulation of genetically manipulated tissue ([0031] teaches the pulse generator for generating a stimulation pulse to actuators, i.e. electrodes, are powered by the power source; Fig 1 element 114 teaches actuators being electrodes, which are connected to the pulse generator which is powered by the battery; Fig 2); said electronics unit including a controller configured to control a stimulation of the tissue by way of electromagnetic waves generated by said actuator ([0032]-[0033]; having
Regarding claim 3, Stahmann teaches claim 1, wherein said housing comprises a biocompatible material and/or said housing is hermetically sealed ([0040] teaches the housing is hermetically sealed).
Regarding claim 4, Stahmann teaches claim 1, wherein said controller is configured to vary one of the following properties or a combination of the following properties for the stimulation: an intensity of the electromagnetic waves; the frequency of the electromagnetic waves; and/or a pulse duty ratio of the electromagnetic waves ([0031] teaches a processing unit for controlling the pulse generator; [0038]; [0047] and [0061] teaches a processing unit for controlling the stimulation parameters e.g. pulse width and amplitude which changes the intensity and pulse duty ratio of stimulation).
Regarding claim 6, Stahmann teaches claim 1, wherein said energy source comprises a battery being a primary cell or a secondary cell ([0035]).
Regarding claim 7, Stahmann teaches claim 1 wherein at least a part of said actuator is coated with a biocompatible material ([0041] teaches the electrodes being comprised of a biocompatible material).
Regarding claim 8, Stahmann teaches claim 1 wherein said actuator is configured to stimulate a local area on or in the heart by way of electromagnetic waves ([0025] teaches electrical stimulation of different heart chambers; [0031] teaches providing electrical stimulation to different chambers of the heart; [0036; [0044]; [0049] Fig 1; Fig 4; Fig 6).
Regarding claim 11, Stahmann teaches claim 1 comprising a unit for electrical stimulation of the heart ([0025] teaches electrical stimulation of different heart chambers; [0031] teaches providing electrical stimulation to different chambers of the heart; [0036; [0044]; [0049] Fig 1 element 114 teaches electrodes for electrical stimulation of the heart; Fig 4; Fig 6).
Regarding claim 12, Stahmann teaches claim 1, further comprising a telemetry unit for wireless communication with at least one external device and/or data center ([0028] teaches a telemetry module 
Regarding claim 13, Stahmann teaches claim 1 wherein said electronics unit is at least partly configurable by an external device. Wherein said electronics unit is at least partly configurable by an external device ([0033]; [0067] teaches an external programming device; [0070]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahmann et al (U.S. PG Pub 20150224315 A1) in view of Rogers et al (U.S. PG Pub 20160066789 A1).
Regarding claim 2 and 14, Stahmann teaches claim 1, however fails to teach wherein said actuator is configured to emit electromagnetic waves in a frequency spectrum between 10^13 and 10^20 Hz and wherein said actuator comprises at least one optical fiber.
Rogers teaches a device in the same field of endeavor, wherein a cardiac stimulation device comprising actuators for emitting electromagnetic waves in a frequency spectrum between 10^13 and 10^20 Hz ([0012] teaches the device emitting light between 300nm to 1200nm which when converted to HZ falls within the claimed range; [0066]; [0557] teaches the device emitting UV light, UV light has a 
It would have been obvious to one of ordinary skill in the art to have modified Stahmann to comprise actuators, being light emitting elements such as fiber optics capable of emitting light in a frequency spectrum between 10^13 and 10^20 Hz, as taught by Rogers, in order to be capable of preforming phototherapy and emit UV an IR light (Rogers [0019]).
Regarding claim 5, Stahmann teaches claim 4, however fails to teach wherein said actuator is configured to emit electromagnetic waves in a frequency spectrum between 10^13 and 10^20 Hz.
Rogers teaches a device in the same field of endeavor, wherein a cardiac stimulation device comprising actuators for emitting electromagnetic waves in a frequency spectrum between 10^13 and 10^20 Hz ([0012] teaches the device emitting light between 300nm to 1200nm which when converted to HZ falls within the claimed range; [0066]; [0557] teaches the device emitting UV light, UV light has a frequency within the claimed range). Rogers further teaches the actuators for cardiac stimulation include at least one or both electrodes or a light emitter such as an LED or optical fiber for phototherapy ([0004]; [0009]; [0035]; [0153]; [0161]; [0190]; [0197]).
It would have been obvious to one of ordinary skill in the art to have modified Stahmann to comprise actuators, being light emitting elements such as fiber optics capable of emitting light in a frequency spectrum between 10^13 and 10^20 Hz, as taught by Rogers, in order to be capable of preforming phototherapy and emit UV an IR light (Rogers [0019]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahmann et al (U.S. PG Pub 20150224315 A1) in view of Keimel et al (U.S. PG Pub 20120290025 A1).
Regarding claim 10, Stahmann teaches claim 1, wherein electrodes are disposed on the housing ([0037];Fig 2), however fails to teach wherein at least said fixing unit and/or portions of said housing are provided with an anti-inflammatory medicament.
Keimel teaches a device in the same field of endeavor, wherein electrodes include steroid eluting electrodes to reduce chronic tissue fibrotic or inflammation ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified Stahmann, to comprise steroid eluting electrodes disposed on the housing, in order to reduce inflammation at the implantation site and reduce the requirement for stimulation energy over time (Keimel [0006]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792   

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792